DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in reply to the claim amendments filed on 02/19/2021. Claim 1 has been amended.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
The applicant’s argument with regard to the references Nakamura (US 20080035263) and Valle (US 20110303339) not teaching regions of different belt densities for belt layers having cords tilted to the equator plane at an angle of 70-90-deg is not persuasive. The Applicant appears to argue against the references individually.  The references teach both tilted belt cords and belt cords of varying density, and the obviousness of combining these features is discussed in the rejections.  It is well-settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As a result of this applicant’s arguments are considered to not add any persuasion to the amendments.

Nakamura discloses belt layers 4a and 4b are formed by arranging multiple cord extending obliquely with respect to the equatorial plane at an angle 20-80-deg , which overlaps with the range recited in the claim ([0029]-[0030], [0032], Nakamura). Valle discloses that the reinforcing elements/belt cords-10 have density less in the center region than in the center region (Figure 1, [0095]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones , 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the combination made in the art rejection above is the modification of “ Nakamura’s belt layers tilted at an angle with respect to the equatorial plane and modifying with the belt densities as disclosed in Valle as the belt densities feature in Valle is more suited for tire fitted at the rear of the motorcycle ([0102]).

Therefore, the above combination disclose the recited features, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the .

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones , 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the combination made in the art rejection above is the modification of “ Nakamura’s belt layers tilted at an angle with respect to the equatorial plane and modifying with the belt densities as disclosed in Valle as the belt densities feature in Valle is more suited for tire fitted at the rear of the motorcycle ([0102]).

Therefore, the above combination disclose the recited features, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s)  1, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20080035263) in view of Valle (US 20110303339).
Regarding Claim 1, Nakamura teach that the a tire for a two-wheeled automotive vehicle, the tire comprising:  5a tread forming a tread surface (Figure 1, [0017]); a band (Figure 1, [0029], belt layer/band -3); and a belt disposed between the tread and the band in the radial direction, wherein 10the tread includes a center region disposed at a center in an axial direction (Figure 1, [0030] belt layers 4a-4b are disposed between band-3 and the tread in the radial direction, Figure 2, shows the tread center region -C), and a shoulder region disposed on an outer side in the axial direction (Figure 2 shows the shoulder region –S disposed on the outer side of the center region-C), the band includes a band cord, and the band cord is helically wound and extends in a circumferential direction ([0029]). Nakamura also teaches the belt includes a pair of belt layers spaced from each other over a distance D in the axial direction, and first belt layer is disposed on a first lateral side 30of the equator plane in the axial direction, and the second belt layer is disposed on a second lateral side of the equator plane in the axial direction (Figure 1, 4a and 4b separated by a fixed distance and are disposed on both sides to the equator plane). Further, Nakamura discloses the distance D between 4a and 4b is less than a width Wc of the center region (Figure 2). 
Nakamura discloses each of the first and second belt layers 4a and 4b include belt cords are formed by arranging multiple cord extending obliquely with respect to the equatorial plane ([0029]-[0030]), which preferably have inclined angle of 20-80 degrees with respect to the equatorial plane of the tire ([0032]) which is a broader range than that in the instant claim. However, Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 
Further regarding Claim 1, Nakamura discloses that the area of different density of the belt cord in the center region and the shoulder region ([0015]) but fails to specifically discloses that the density of the belt cord in the center region is less than the density of the shoulder region. In the same field of endeavor pertaining to the art of tire with reinforcing elements, Valle disclosed that the reinforcement elements-10 /belt cords have density less in the center region than in the shoulder region (Figure 1, [0095]), this feature is more suited for tire fitted at the rear of the motorcycle ([0102]) 
It  would be obvious for one ordinary skilled in the art to modify Nakamura’s teaching with that of Valle reinforcement belt cords have density less in the center region than in the shoulder region for the purpose of desired performance of the tire when fitted to the rear of the motorcycle.
Further, Nakamura discloses a tread, which will have an center having certain width.  Further, the examiner notes that since the claim limitation does not require different properties or composition required for the center and shoulder region so the width at the centre Wc and the width of the tread Wt, (which would include the width associated with the shoulder i.e. (Wt ~ Wc and Ws)) would have identical structures. Nakamura shows the width of Wc and Wt in Figure 2, but did not explicitly disclose that the ratio of Wc/Wt is between 0.05 and 0.2 as the patent drawings are not to scale.  
However, the ratio of Wc/Wt  could be optimized  to meet the claim limitation without any undue experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum 
 Nakamura discloses the claimed invention except for the exact width ratio of Wc/Wt   . It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the width ratio, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to adjust the width ratio for the purpose of enhancing stability and mitigate slipping behavior ([0040], Nakamura). 

Regarding Claim 8, Nakamura in view of Valle does not specifically disclose that the difference between the density of the center and the density of the shoulder region is not less than 2 (belt cords/5 cm) and not greater than 10 (belt cords/5 cm). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the difference in the density between the central region and the shoulder region, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, One would have been motivated to adjust the density of the above mentioned parameters  for the purpose of high speed durability and driving performance by improving various characteristics.

 Further claim 19,  Nakamura discloses a tread, which will have an center having certain width.  Further, the examiner notes that since the claim limitation does not require different properties or composition required for the center and shoulder region c and the width of the tread Wt, (which would include the width associated with the shoulder i.e. (Wt ~ Wc and Ws)) would have identical structures, Nakamura shows the width of Wc and Wt in Figure 2, but did not explicitly disclose that  ratio of Wc/Wt is between 0.05 and 0.15 as the patent drawings are not to scale.  
However, the ratio of Wc/Wt  could be optimized  to meet the claim limitation without any undue experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
 Nakamura discloses the claimed invention except for the exact width ratio of Wc/Wt   . It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the width ratio, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to adjust the width ratio for the purpose of enhancing stability and mitigate slipping behavior ([0040], Nakamura). 

Claim (s) 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20080035263) and Valle (US 20110303339) as applied above in Claim 1, in view of DE 3525394 , herein ‘394.
Regarding claim 13, Nakamura discloses a tread with a center region where modulus of the center region is less than the shoulder region ([0042]) but fails to disclose that the complex modulus of the center is less than the shoulder region. Further, it is noted that in the same field of endeavor pertaining to the teaching of motorcycle tire, ‘394 discloses that E’ at the center is lower than the shoulder region (DE ‘394, translated, page 3). 
The complex modulus is defined by E* = [(E’)^2 +[(tan delta)* (E’)]^2]^1/2, based on this expression, if E’ is low near the center than the shoulder then it would obvious that the complex modulus would also be lower in the center than the shoulder region.
It would have been obvious at the time of applicant’s invention was made to combine the teaching of Nakamura’s teaching with the modulus range taught by Hirano for the purpose of high-speed stability, and the gripping force during cornering (DE ‘394, translated, page 3).
Regarding claim 20, ‘394 discloses that boundary between the center region and the shoulder region extends from inner side to a outer side and is tilted in the axial direction as shown in the Figure.



    PNG
    media_image1.png
    915
    1152
    media_image1.png
    Greyscale

Claim(s) 14, is/are rejected under 35 U.S.C. 103  as being unpatentable over Nakamura (US 20080035263) and Valle (US 20110303339)   in view  of DE 3525394 , herein ‘394 as applied above in claim 13, and further in view of Hirano (US 20080314485).
Regarding claim 14, Nakamura/’394 discloses that complex modulus of the center region is less than the shoulder region ([0042]) but specifically does not disclose that the between the complex elastic modulus and the complex elastic modulus is not less than 0.5 MPa and not greater than 1.5 MPa. 
In the same field of endeavor pertaining to the art of pneumatic tire for motorcycle, Hirano discloses that (tan sigma/Ec)* (Es/tan sigma) = (TEc/TEs)~ Es/Ec =  Ec/Es = 2.5 - 1.1 which meets the claimed range ([0010]).
It would have been obvious at the time of applicant’s invention was made to combine the teaching of Nakamura’s teaching with the modulus range taught by Hirano for the purpose of high-speed stability, and the gripping force during cornering .
Claim(s) 21-22, is/are rejected under 35 U.S.C. 103  as being unpatentable over Nakamura (US 20080035263) and ) and Valle (US 20110303339)  as applied above in claim 1, in view  of Saiwaki (US 20140202605).
Regarding claim 21, Nakamura/Valle discloses all the limitation of claim 1, but it did not disclose that shoulder and center regions are made of different crosslinkable rubbers.  In the same filed of endeavor pertaining to the art of tire, Saiwaki discloses that center and shoulder regions are made of different crosslinked rubbers ([0006]). 
Regarding Claim 22 Saikawi discloses that tread soulder region has a complex elastic modulus that is less than the tread center region complex modulus ([0006]).
It would be obvious for one ordinary skilled in the art to modify Nakamura/Valle with the teaching of Saiwaki for the purpose of excellent grip performance in cornering ([0006-0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
35.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DEBJANI ROY/Examiner, Art Unit 1741                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774